496 F.2d 621
74-1 USTC  P 9405
ALEX BROWN, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 73-2006.
United States Court of Appeals, Sixth Circuit.
Argued April 8, 1974.Decided April 30, 1974.

Bennet Kleinman, Cleveland, Ohio, for appellant; Kahn, Kleinman, Yanowitz & Arnson, Gary D. Greenwald, Cleveland, Ohio, on brief.
Jonathan S. Cohen, Atty., Dept. of Justice, for appellee; Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Libero Marinelli, Jr., Attys., Tax Div., Dept. of Justice, Washington, D.C., on brief.
Before WEICK and LIVELY, Circuit Judges and CECIL, Senior Circuit judge.
PER CURIAM.


1
The taxpayer, a corporation, appeals from the decision of the United States Tax Court upholding a determination by the Commissioner of Internal Revenue of an income tax deficiency for its fiscal year ending May 31, 1969.  The deficiency determination was based on a finding that the taxpayer was availed of for the purpose of avoiding federal income tax with respect to its shareholders within the meaning of the Internal Reenue Code provisions dealing with unreasonable accumulations, Sections 531 through 537.


2
Upon consideration of the record, briefs and oral arguments the court concludes that the findings of fact of the Tax Court are not clearly erroneous, but are supported by substantial evidence.  The inferences drawn by the Tax Court from the evidence are reasonable and lead to the conclusion that the deficiency was correctly determined.


3
Therefore it is ordered that the decision of the Tax Court be and it hereby is affirmed for the reasons set forth in the memorandum opinion of Judge Tannenwald which is reported at 60 T.C. 364 (1973).